Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (U.S. PG-PUB 2017/0289517, 'WAN') in view of Peng et al. (U.S. PG-PUB 2014/0247275, 'PENG'), Abe et al. (U.S. PG-PUB 2011/0084981, 'ABE-2011'), and Yun (U.S. PG-PUB 2013/0141725, 'YUN').
Regarding claim 1, WAN discloses a color correction method for correcting a first display and a second display of a head mounted display (WAN; ABSTRACT; “A method and a display system for adjusting an output image of … a first panel and a second panel are provided … adjusting … a chromaticity of the first output image according to the first calibration data” ¶ 0002; “The HMD is a display with 2 independent panels for displaying virtual images in front of a user's eyes.”), the method comprising: 
obtaining a first image displayed by the first display and a second image displayed by 5the second display (WAN; FIGS. 5, 8; ¶ 0040; “… the processing device 30 obtains a first output image for the first panel 12 and a second output image for the second panel 13 (Step S401).”);
adjusting a color of the first image to a first color, and recording first color adjustment information for adjusting the color of the first image to the first color (WAN; FIGS. 5-6; ¶ 0033; “… the processing device 30 determines the first calibration data applied to the first output image according to the first target information (Step S203). … the processing device 30 obtains the first calibration data [‘first color adjustment information’] and the target information when the processing device 30 connects to the display 10 and stores the first calibration data and the target information in its memory [‘recording first color adjustment information for adjusting the color of the first image to the first color’].” ¶ 0034; “… the processing device 30 adjusts … a chromaticity of the first output image according to the first calibration data (Step S205).”); 
adjusting a color of the second image to a second color, and recording second color adjustment information for adjusting the color of the second image to the second color (WAN; FIGS. 5-6; ¶ 0040; “… the processing device 30 determines the first calibration data applied to the first output image according to the first target information and the second calibration data applied to the second output image according to the second target information (Step S403). Steps S401 and S403 described above are the same as or [like] Steps S201 and S203 of the above example.” ¶ 0041; “… the processing device 30 adjusts … a chromaticity of the first output image and the second output image according to the first calibration data and the second calibration data (Step S405).”);  10
selecting the first color as a second target value (WAN; ¶ 0027; “… processing device 30 generates a first calibration data and a first target information according to the RGB values [‘first color as a second target value’; the Examiner notes that there is no recitation of a ‘first target value’ in the independent claims.] of the first panel 12 …”); 
WAN does not explicitly disclose obtaining a third image displayed by the second display according to the second color adjustment information, which PENG discloses (PENG; ¶ 0090; “A second color adjusting template for adjusting the projection image of the electronic device is acquired based on the set of color information of the second projection plane. Then, the color adjusting template in the electronic device is adjusted from the first color adjusting template to the second color adjusting template, and color adjustment is performed on each image frame [‘third image’] in the electronic device based on the second color adjusting template.”; [The Examiner asserts that the ‘second color adjusting template’ of PENG relates to a ‘second display’, which is analogous to the ‘second projection plane’ of PENG.]).
Before the filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the color correction method for correcting a first display and a second display of a head mounted display of WAN with the obtaining a third image displayed by the second display according to the second color adjustment information of PENG. The motivation for this modification could have been to establish templates for adjusting the color of a series of images.
WAN-PENG do not explicitly disclose adjusting a color of the third image to be close to the second target value, and recording third color adjustment information for adjusting the color of the third image to be close to the 15second target value, which ABE-2011 discloses (ABE-2011; ¶ 0104-105; “… the ratio control unit 230 increases the contribution degree of luminance components and reduces the contribution degree of color coordinate adjustment as the hue is closer to the target hue TG1. In addition, the ratio control unit 230 increases the contribution degree of luminance components and reduces the contribution degree of color coordinate adjustment as the saturation is higher. The display element control unit 240 controls a ratio of a color coordinate adjustment signal and a luminance adjustment signal about an image in accordance with the parameter β …” [The Examiner asserts that the adjustment of the hue closer to the target hue constitutes an additional image. Specifically, when the second image is adjusted it becomes a ‘third image’. Since the image of the second display panel is adjusted, its target is a second target value, as the first image is adjusted based on a first target value.]).







Before the filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the color correction method for correcting a first display and a second display of a head mounted display of WAN-PENG with the adjusting a color of the third image to be close to the second target value, and recording third color adjustment information for adjusting the color of the third image to be close to the 15second target value of ABE-2011. The motivation for this modification could have been effectively adjust the hue of a color to a target hue.
WAN-PENG-ABE-2011 disclose displaying, by the head mounted display, according to the first color adjustment information, the second color adjustment information and the third color adjustment information (WAN; FIG. 8; ¶ 0041; “… the first panel 12 displays the first output image adjusted and the second panel 13 displays the second output image adjusted (Step S407).”).
WAN-PENG-ABE-2011 do not explicitly disclose that a step of determining whether a target color is close to a reference color comprises: 

    PNG
    media_image1.png
    407
    530
    media_image1.png
    Greyscale

determining whether a target coordinate of the target color is between a first value and a second value, wherein the first value is a reference coordinate of the reference color plus an offset and the second valu2Customer No.: 31561Docket No.: 092477-US-PAApplication No.: 16/726,104e is the reference coordinate of the reference color minus the offset, wherein the target coordinate of the target color is a coordinate of a color point of the target color, wherein the reference coordinate of the reference color is the coordinate of the color point of the reference color, wherein the target coordinate is a coordinate of a target color point of a CIE color space, wherein the reference coordinate is a coordinate of a reference color point of the CIE color space, wherein the target color point corresponds to the target color, wherein the reference color point corresponds to the reference color, which YUN discloses (YUN; FIG. 1; ¶ 0025; “In operation S12, the plurality of color regions may be determined according to desired criteria for classification of light sources close to actual luminosity levels provided in the CIE 1976 chromaticity diagram. When the plurality of color regions [is] determined in the CIE 1976 chromaticity diagram, variations (Δu', Δv') in coordinates within the same region may be set to be 0.05 or less in order to minimize color differences within the same region [‘reference color plus/minus the offset’].” FIG. 2; ¶ 0031; “… as described in operation S12, three color regions are determined according to desired classification criteria. … each color region may be defined by two iso-u' lines and two iso-v' lines.” [The Examiner asserts that the three rectangular ‘color regions’ are analogous to the graphical representation of Equation (1) and Equation (2) as disclosed between paragraphs 0022 and 0023 in the instant specification. Specifically, the compound inequalities represented by both equations in the x-y plane are analogous to a rectangular domain, as is shown thricely in FIG. 2 of YUN. Each rectangular ‘color region’ represents a neighborhood where all coordinates can be mapped to a singular/similar color.]); 
when the target coordinate of the target color is between the first value and the second value, determining that the target color is close to the reference color; and 
when the target coordinate of the target color is not between the first value and the second value, determining that the target color is not close to the reference color; which YUN discloses (YUN; FIGS. 6-7; [The Examiner asserts that the quadrilaterals depicted in FIGS. 6-7 of YUN represent a domain of ‘closeness’ between a ‘reference color’, which is signified by the set of coordinates (‘target coordinates’) within a singular quadrilateral (a ‘reference coordinate’ plus/minus an offset in X-Y or x-y space), and the coordinates falling outside of a singular quadrilateral represent coordinates that are not arbitrarily close to the target coordinate, meaning that they may belong to a different color altogether.]).
Before the filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the color correction method for correcting a first display and a second display of a head mounted display of WAN-PENG-ABE-2011 with the various limitations of YUN. The motivation for this modification could have been to evaluate the sameness of two colors to match these colors across two different color displaying modalities using the monitor-independent CIE color space.
Independent claim 6 recites similar limitations and exhibits similar scope when compared to independent claim 1; therefore, the same motivations to combine references will be maintained.
Regarding claim 6, WAN-PENG-ABE-2011-YUN disclose an electronic device for correcting a first display and a second display of a head 15mounted display, the electronic device comprising: 
an input (WAN; FIG. 4A; ¶ 0029; “… the processing device 30 will transmit an input voltage signal for the gray level 155 to the first panel 12 according to the LUT.”)/output (WAN; FIG. 4A; ¶ 0031; “… the processing device 30 can adjust the output image of the first panel 12 according to the first calibration data and the first target information received.” circuit; and 
a processor, coupled to the input/output circuit (WAN; FIG. 1; ¶ 0022; “The processing device 30 (e.g., a computer or other device with signal processing function) receives the … color coordinates measured at the display 10 through the image measuring device 20, and generates … calibration data for adjusting output image of … panels of the display 10 according to the … color coordinates received from the image measuring device 20.”) wherein 
the input/output circuit obtains … ([See the rejection of parallel claim 1 for the rationale behind the rejection of these essentially similar limitations]) …   5the input/output circuit outputs the first color adjustment information, the second color adjustment information and the third color adjustment information (WAN; FIG. 8; ¶ 0041) … ([See the rejection of claim 1 for the rationale behind the rejection of these similar limitations]).
Regarding claim 2 and claim 7, WAN-PENG-ABE-2011-YUN disclose the color correction method according to claim 1 and the electronic device according to claim 6, wherein the step of adjusting the color of the first image to the first color comprises:  20
adjusting the color of the first image to the first color so that the first color is close to a first target value (WAN; FIGS. 4A-4C; ¶ 0028; “… processing device 30 determines that the first panel 12 is a target panel which needs to be adjusted and correspondingly generates the first calibration data and the first target information by comparing the RGB gamma curves of the first panel 12 and the corresponding RGB gamma curves of the second panel 13. … the first target information indicates that the first calibration data is applied to the output image of the first panel 12 [‘adjusting the color of the first image’] and not applicable to the output image of the second panel 13.”), wherein the step of adjusting the color of the second image to the second color comprises: 
adjusting the color of the second image to the second color so that the second color is close to the first target value (WAN; FIG. 7; ¶ 0038; “… by comparing RGB gamma curves of the first panel 12 and corresponding RGB gamma curves of the second panel 13, the processing device 30 may not only generate the first calibration data and the first target information for adjusting the output image of the first panel 12, but also the second calibration data and the second target information for adjusting the output image of the second panel 13. The second target information indicates that the second calibration data are applied to the second output image and not applicable to the first output image, and the second calibration data is used for adjusting the luminance the output image of the second panel 13.”).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WAN in view of PENG, ABE-2011, and YUN as applied to claims 1 and 6 above, respectively, and further in view of Abe et al. (U.S. PG-PUB 2009/0290068 A1, 'ABE-2009').
Regarding claim 3 and claim 8, WAN-PENG-ABE-2011-YUN disclose the color correction method according to claim 2 and the electronic device according to claim 7; however, WAN-PENG-ABE-2011-YUN do not explicitly disclose that the first color is closer to the first target value than the second color, which ABE-2009 discloses (ABE-2009; FIG. 17; ¶ 0195; “… the ratio controller 330 acquires the hue gain GAINH(m,n), according to the hue of the pixel (m, n). Here, the first specific hue (the red hue …) has a first hue range ω1 including a first target hue TG1. … the second specific hue (the green hue …) has a second hue range ω2 including a second target hue TG2. The hue-gain GAINH (m, n) has larger value, as the hue is closer to the first target hue TG1 or the second target hue TG2.”).
Before the filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the color correction method according to claim 2 and the electronic device according to claim 7 of WAN-PENG-ABE-2011-YUN with the disclosure that the first color is closer to the first target value than the second color of ABE-2009. The motivation for this modification could have been to maintain the integrity of the color matching and calibration between the two display panels of an HMD.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WAN in view of PENG, ABE-2011, and YUN as applied to claims 1 and 6 above, respectively, and further in view of Bassi et al. (U.S. PG-PUB 2008/0062164 A1, 'BASSI').
Regarding claim 4 and claim 9, WAN-PENG-ABE-2011-YUN disclose the color correction method according to claim 1 and the electronic device according to claim 6; however, WAN-PENG-ABE-2011-YUN do not explicitly disclose obtaining the first image, the second image and the third image by a color analyzer, which BASSI discloses (BASSI; ¶ 0123; “The sensing device 11 [is] … a color analyzer (i.e. spectrometer, photometer …). … These color analyzers … capture the entire image (i.e. multiple points) or data at a single point. The sensing device 11 [is] placed as close to the viewing surface 16 as possible. Single point color analyzers [are] placed on the screen at known coordinates (i.e. centers of the shapes), obtaining data for that coordinate. Although multi-point color analyzers and cameras can be placed at an arbitrary location, improved accuracy is obtained by placing them as close to the viewing surface 16 and as on center as possible. FIG. 9 illustrates [a] setup including viewing surface 91, single point color analyzer 92, and multi-point color analyzer 93.”).
Before the filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the color correction method according to claim 1 and the electronic device according to claim 6 of WAN-PENG-ABE-2011-YUN with the obtaining the first image, the second image and the third image by a color analyzer of BASSI. The motivation for this modification could have been to implement a system and method for calibrating a display device to eliminate distortions due to various components such as color misalignment and color non-uniformity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619